Citation Nr: 0109257	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  98-03 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of a fragment wound of the 
left (minor) elbow with retained foreign body.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from July 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the Court noted 
that, until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.  In 
order to ensure that the veteran in this case is afforded all 
the protections of the Veterans Claims Assistance Act of 
2000, as implemented by VA, and because of the reasons cited 
below, a remand is required.  

The record reflects that the appellant is seeking an increase 
in the 20 percent rating assigned for his service-connected 
residuals of a fragment wound of the left elbow with retained 
foreign body.  It has been argued that a separate rating may 
be warranted for arthritis of the left elbow.  See Informal 
Hearing Presentation dated in August 1999, p. 2.  However, 
review of the record reveals some confusion surrounding the 
nature of the service-connected disability.  The service 
medical records reflect that the appellant sustained a chip 
fracture of the left ulna, with retained foreign body.  In 
May 1969 it was noted that, although he sustained a 
penetrating fragment wound, there was no artery or nerve 
involvement.  On examination in June 1969, the wound was 
considered to be well healed and there was full range of 
motion of the elbow with only minimal tenderness at the 
proximal ulna.  On service separation examination in March 
1970, no residual left elbow disability was identified.  

On VA examination in August 1971, while the appellant 
reported limited motion and weakness in his left elbow, there 
was no visible or palpable deformity other than the scars 
from the wound.  The examiner indicated that there was some 
limited range of extension and that pronation and supination 
were "somewhat" restricted.  X-ray examination revealed the 
presence of a small foreign body in the region of the upper 
extremity of the ulna and only a very faint alteration in the 
contour of the ulna at the level of the junction of the shaft 
and the olecranon process.  

In September 1971, the RO granted service connection for 
residuals of a fragment wound of the left elbow with retained 
foreign body and assigned a 20 percent disability evaluation 
effective from March 4, 1970.  

In October 1977, a VA hospitalization summary reflects that 
the appellant sustained a compound comminuted fracture of the 
left olecranon with a puncture wound as a result of a recent 
fall.  It was noted that he was subsequently scheduled for 
open reduction and internal fixation of the left elbow.  
However, it is unclear from the record whether the appellant 
underwent the recommended surgery.  Subsequently prepared 
medical records, including VA outpatient treatment reports 
dated in 1997 and VA examination reports dated in August 1996 
and September 1997 reflect diagnoses of shrapnel wound of the 
left elbow joint with resultant partial bony ankylosis 
resulting in loss of range of motion and arthritic changes.  
However, these reports do not reflect consideration of the 
post-service elbow fracture and the extent of disability 
caused thereby.  

In view of these circumstances and the appellant's assertions 
regarding entitlement to a separate rating based upon the 
presence of arthritis in the left elbow, the Board believes 
that additional medical development is necessary to clarify 
the extent of the service-connected disability.  

Accordingly, in an effort to ensure due process in this case 
and to comply with the change in the law, this case is 
REMANDED for the following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for his left elbow 
disability.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the appellant.  Efforts should include a 
search for records associated with the 
1977 injury and subsequent treatment 
therefor.  If private medical treatment 
is reported and those records are not 
obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.  

2. The RO must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

3. As part of the development undertaken to 
comply with the new law and in an effort 
to provide an adequate record upon which 
to evaluate the appellant's claim for an 
increased disability evaluation, the RO 
should have the appellant examined for 
purposes of determining the severity of 
his service-connected disability.  The 
claims folder and a copy of this remand 
must be made available to, and reviewed 
by the examiner prior to the 
examination.  The examiner's attention 
is directed to the service medical 
reports dated in May and June 1969, the 
VA examination report dated in August 
1971 and the VA records dated in October 
1977.  All diagnostic tests and studies 
deemed necessary by the examiner should 
be conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
be asked to identify the left elbow 
disability attributable to the service-
connected wound residuals versus that 
resulting from the post-service compound 
comminuted fracture of the left 
olecranon.  In particular, comment is 
requested on the etiology of the 
arthritic changes noted on VA 
examination in August 1996.  If the 
disability attributable to the service-
connected disorder cannot be 
disassociated from the post-service 
injury residuals, this should be 
specifically indicated.  With respect to 
the functioning of the appellant's left 
elbow, attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, muscle 
spasm, ankylosis, subluxation, 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or other impairment due to the service-
connected disability.  In that the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the physician should 
specifically address the functional 
impairment of the left elbow in 
correlation with the criteria set forth 
in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000).  
The examiner should provide a 
description of the effect of any 
service-connected pain on the function 
and movement of the left elbow.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995); 
see also 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology); 
Arnesen v. Brown, 8 Vet.App. 432 (1995).  
In particular, service-connected 
functional losses, such as that due to 
pain, weakness, etc., should be equated 
to loss of motion beyond that shown in 
the clinical setting.  DeLuca, supra.  

4. The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.  

5. After all notice requirements have been 
satisfied, and the duty to assist has 
been fulfilled, the RO should take 
adjudicatory action on the issue here in 
question.  In so doing, the RO should 
consider all evidence obtained in 
response to the above requests.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


